DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art [Fairbairn (US PG PUB no: 2017/0004987), Kimura (US PG PUB No: 2013/0345871), OKA (US PG PUB No: 2010/0211203), and Sakaue (US PG PUB No: 2013/0180448)], either singularly or in combination, does not disclose or suggest the combination of limitations including: one or more temperature sensors operably coupled to the end effector, wherein the one or more temperature sensors are configured to contact a backside of the workpiece and to respectively measure one or more 10temperatures of the workpiece, therein respectively defining one or more measured temperatures; a thermal apparatus having a support surface at a predetermined temperature; and a controller configured to control the workpiece transfer apparatus to 15selectively support the workpiece at a predetermined distance from the support surface of the thermal apparatus, thereby transferring heat between the support surface and the workpiece, and to selectively transfer the workpiece from the end effector to the support surface of the thermal apparatus based, at least in part, on the one or more measured temperatures.
Regarding claim 13, the closest prior art [Fairbairn (US PG PUB no: 2017/0004987), Kimura (US PG PUB No: 2013/0345871), OKA (US PG PUB No: 2010/0211203), and Sakaue (US PG PUB No: 2013/0180448)], either singularly or in combination, does not disclose or suggest the combination of limitations including: one or more temperature sensors operably coupled to the one or more support members, wherein the one or more temperature sensors are configured to contact a backside of the 
Regarding claim 20, the closest prior art [Fairbairn (US PG PUB no: 2017/0004987), Kimura (US PG PUB No: 2013/0345871), OKA (US PG PUB No: 2010/0211203), and Sakaue (US PG PUB No: 2013/0180448)], either singularly or in combination, does not disclose or suggest the combination of limitations including: measuring a temperature of a backside surface of the workpiece when the workpiece resides on an end effector above a clamping surface of a thermal chuck via a temperature sensor contacting the backside surface, therein defining a measured temperature; and transferring the workpiece from the end effector to the clamping surface of 15the thermal chuck based, at least in part, on the measured temperature.
For these reasons, independent claims 1, 13, and 20 are allowed.
Claims 2-12, and 14-19 are allowed, as they depend on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895